Title: To Thomas Jefferson from Robert Fulton, 9 February 1809
From: Fulton, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Kalorama Feb. 9h 1809
                  
                  As I leave this for New York, On wednesday the 15th Inst. I have invited some members of the senate and house of representatives, to call at Kalorama on Sunday next At One Oclock to see the experiment of harpooning, and investigate the principles of  Torpedo attack; As this will probably be the Only good opportunity which I Shall have of exhibiting to you my system, by model and experiment, by which in your calm and honorable retreat you will be aided in reflecting on it practicability and utility. I Shall feel happy should it be convenient, and if you will, have the goodness to call at that time. Model and experiment give clearer conceptions than drawings and Conversation—
                  With great respect And Every good wish for your happiness
                  
                     Robt Fulton 
                     
                  
               